DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-32 are pending in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following occurrences use step: Claim 31/32: “a decimation step”, “a modulation step” and “a weighting step”.  
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 13 and dependent claims: “a decimation unit”, “a modulation unit” and “a weighting unit”; claim 27: “a current detection unit”; claim 28: “a threshold value acquisition unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Per claim 32, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 32 held to claim purely “[A] program...", and is therefore rejected as ineligible subject matter.  
A program, even if “causing a computer … to execute" is recited, not claimed as embodied in non-transitory computer-readable media is functional descriptive material per se and is not statutory because it is not capable of causing functional change in the computer. A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest elements of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See MPEP 2106.01 (I).


Allowable Subject Matter
Claims 13-31 are allowable. Claim 32 is rejected under 35 U.S.C. 101 but would be allowable if the 101 rejections are overcome. 
The following is Examiner’s statement of reasons of allowance.
The current application is directed to a neural network device and corresponding method and program. As per independent claim 13, prior art taken alone or in combination with fails to disclose or teach the device recited. Specifically, in claim 13 the following limitations are not taught in prior art:
“A neural network device comprising: 
a decimation unit configured to convert a discrete value of an input signal to a discrete value having a smaller step number than a quantization step number of the input signal on a basis of a predetermined threshold value to generate a decimation signal; 
a modulation unit configured to modulate a discrete value of the decimation signal generated by the decimation unit to generate a modulation signal indicating the discrete value of the decimation signal; and 
a weighting unit including a neuromorphic element configured to output a weighted signal obtained by weighting the modulation signal through multiplication of the modulation signal generated by the modulation unit by a weight according to a value of a variable characteristic.”

Independent claims 31 and 32 include similar features as recited in claim 13 above.
The following prior art is considered pertinent to the current application.
IWATA (US Publication 2016/0323669 A1) discloses a delta-sigma modulation part configured to resample an input digital audio signal with a quantization number smaller than a quantization number of the digital audio signal, and a pulse-width modulation part configured to convert an output signal from the delta-sigma modulation part into a pulse-width modulation signal which sets a gradation of the output signal in an amplitude direction at a gradation of a pulse width (Abstract; para. [0068]). 
TACHIMORI (US Publication 2017/0149417 A1) discloses a quantizer for quantizing input signal into discrete values having a smaller step number than a quantization step number of the input signal on a basis of predetermined threshold values, and a pulse width modulator for modulating the discrete values to generate a modulation signal (para. [0018]; FIG. 2A-2C).
Chen et al. (US Publication 2017/0286829 A1) discloses a neuromorphic processor in which the output of a neuron may be multiplied by a synapse weight (para. [0003]; para. [0094]; FIG. 15).
Prior art taken alone or in combination with fails to disclose or teach the limitations listed above. Prior art searched but not listed above is recorded in PTO-892.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664